*632To establish a prima facie case of liability in a medical malpractice action, a plaintiff must prove that the appellant deviated from accepted practice, and that such deviation proximately caused her injuries (see Lovett v Interfaith Med. Ctr., 52 AD3d 578, 579 [2008]). Here, the evidence was legally sufficient to support the juiy’s finding that the appellant deviated from accepted medical practice in various respects, and that such deviations proximately caused the plaintiffs injuries (id.).
Moreover, the jury’s findings were based on a fair interpretation of the evidence, and thus were not against the weight of the evidence (see Nicastro v Park, 113 AD2d 129, 134-135 [1985]). Where, as here, both parties present expert testimony in support of their positions, it is the province of the jury to determine the experts’ credibility (see Lovett v Interfaith Med. Ctr., 52 AD3d at 580).
However, the jury’s awards for past and future pain and suffering deviated materially from what would be reasonable compensation to the extent indicated herein (see Sam v Zelman, 271 AD2d 429 [2000]). Skelos, J.P., Lifson, Santucci and Carni, JJ., concur.